Citation Nr: 1705421	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  13-03 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bowel disorder.

2.  Entitlement to service connection for a bladder disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1977 to March 1979.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's bowel disorder is not related to a period of service and is not proximately due to her previously service-connected oophorectomy.

2.  The Veteran's bladder disorder is not related to a period of service and is not proximately due to her previously service-connected oophorectomy.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bowel disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2016).

2.  The criteria for service connection for a bladder disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a personal hearing before the Board, and a transcript of the hearing is of record.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran objected to the adequacy of several VA medical opinions/examinations, because she claims the examiner's incorrectly stated that she had refused a pelvic examination.  Nevertheless, the Veteran was subsequently provided a VA examination in September 2015 which if done properly would cure any claimed defects in the previous VA examinations or opinions.  

The Board notes, in a May 2016 statement, the Veteran objected to the adequacy of the September 2015 VA examination as well, because it was allegedly not sufficiently invasive or detailed enough.  VA examiners are presumed to be qualified to perform an adequate examination and to determine what steps are necessary in order to accomplish them.  Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013).  The Veteran has not challenged the adequacy of the examiner's qualifications or otherwise suggested any irregularities.  Therefore, the Board finds that examination is adequate.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Bowel Disorder and Bladder Disorder

At issue is whether the Veteran is entitled to service connection for her claimed bowel and bladder disorders.  Specifically, the Veteran maintains her bowel and bladder disorders are due to endometriosis a byproduct of her previously service-connected oophorectomy.  Unfortunately, the weight of the evidence indicates that the Veteran is not entitled to service connection 

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection may also be granted on a secondary basis for a disability that was not incurred or aggravated by service but was due to or proximately caused by a previously service-connected disability.  38 C.F.R. § 3.310.  

A review of the Veteran's service treatment records indicates that the Veteran sought treatment for chronic pelvic pain in-service that ultimately resulted in an oorphectomy after separation from service in May 1979.  Additionally, the Veteran sought treatment for urinary tract infections; which were treated with antibiotics.  The Veteran was previously granted service connection for the residuals of oorphectomy.  The Veteran's service separation examination did not evaluate her bowel or bladder as abnormal and did not list a bowel disorder, a bladder disorder, or endometriosis in her summary of defects and diagnoses.  In a survey of her medical history provided contemporaneously with her separation examination, the Veteran denied having or ever having had intestinal trouble, but she did report having a history of painful or frequent urination.

The Veteran's oophorectomy surgery records from May 30, 1979 to June 6, 1979 indicated that the Veteran's bowel and bladder functions returned to normal within 48 hours after the surgery.  

A private neurology consultation in January 1995 did not indicate any bladder or bowel conditions.

The Veteran underwent a VA examination for pelvic inflammatory disease in July 2005.  The Veteran denied having any urinary incontinence.  The Veteran was not diagnosed with a urinary or bowel disorder.

The Veteran underwent a medical evaluation in order to establish medical care at a VA facility in August 2008.  The Veteran was diagnosed with a urinary tract infection, but the Veteran denied diarrhea, constipation, melena, hematuria, dysuria, and frequency.

The Veteran underwent a VA examination to evaluate the residuals of her oophorectomy in November 2008.  The Veteran denied having any urinary incontinence.  The Veteran was not diagnosed with a urinary or bowel disorder.  The Veteran reported that she was diagnosed with endometriosis in 1978.  The Board notes that this report is not corroborated by treatment records from 1978 that has been associated with the claims file.

In an April 2010 statement, the Veteran claimed that the residuals of her oophorectomy had begun to impact her bladder and bowel.  Treatment records indicate that the Veteran subsequently sought treatment for bladder and bowel symptoms.
The Veteran underwent a VA examination to evaluate her claimed bladder and bowel disorders in May 2010.  The Veteran reported that she believed that the residuals of the oophorectomy had begun to impact her bowel and bladder, because she was experiencing urinary frequency and constipation.  The examiner indicated that the Veteran's reported symptoms were very common for women her age.  The examiner further opined that the Veteran's symptoms were unlikely related to her oophorectomy, because they would not start spontaneous with a long history without them.

The Veteran was provided a medical opinion by a VA medical examiner in January 2013.  The examiner noted that during a period of service the Veteran was treated for urinary tract infections and on one occasion urinary frequency, but the examiner opined that urinary tract infections were normal for her age and medical history; and her urinary frequency was associated with one of her urinary tract infections.  The examiner opined that the Veteran's urinary frequency and incontinence was due to fibroids and the natural process of aging respectively.  The examiner opined that the Veteran's bowel incontinence was unrelated to her previous medical history, because she had not history of rectal surgery; and bowel symptoms and urinary/pelvic symptoms are unrelated.

The Veteran underwent a VA examination in September 2015.  The Veteran reported that she experienced urinary frequency and constipation, and that she believed that it was due to endometriosis.  The examiner opined that endometriosis could cause both urinary frequency and incontinence.  Nevertheless, the examiner opined that the Veteran had not manifested symptoms associated with active endometriosis, and that the Veteran's urinary disorder is more likely than not related to age changes.  Furthermore, the examiner opined that the Veteran's bowel disorder was more likely than not related to her diet changes, vitamin use, and sedentary lifestyle rather than endometriosis. 

The Veteran was provided a medical opinion by a VA examiner in August 2016.  The examiner opined that it was less likely than not that her bowel and bladder conditions were aggravated beyond their natural progression, because they are likely caused by age rather than the residual effects of the oophorectomy.
The Veteran submitted medical literature in December 2016 indicating that physicians often fail to recognize the signs or symptoms of endometriosis and inappropriately attribute symptoms to psychological issues.  The medical literature also indicated that endometriosis could lead to bowel and bladder symptoms.

The Veteran testified at a personal hearing in December 2016.  The Veteran reported that she manifested bowel and bladder symptoms in-service that ultimately led her to undergo an oophorectomy, and she indicated that she currently manifested bowel and bladder symptoms including constipation.  The Veteran claimed that here bowel and bladder conditions were due to endometriosis caused by her previously service-connected oophorectomy.  The Veteran also read the previously discussed medical literature into the record.  See Transcript.

The weight of the evidence indicates that the Veteran is not entitled to service connection for her bowel and bladder conditions.  Upon separation of service the Veteran was not diagnosed with any bowel or bladder disorders.  The surgery records from the Veteran's previously service-connected oophorectomy indicated that the Veteran's bowel and bladder functions returned to normal within 48 hours after the surgery.  The Veteran did not report urinary or bowel symptoms until April 2010 (approximately three decades after separating from service and ) despite undergoing multiple VA examinations (including examinations related to evaluating the residuals of her oophorectomy) and seeking treatment for other conditions from both VA and private providers.  Finally, there is no examination or medical opinion of record indicating a medical nexus between the Veteran's reported symptoms and a period of service.  Therefore, the weight of the evidence indicates that the Veteran's bowel and bladder conditions are not related to a period of service.  38 C.F.R. § 3.303.

The Board is cognizant of the Veteran's theory that her bowel and bladder conditions were caused by endometriosis and is thus related to her previously service-connected oophorectomy.  Nevertheless, the Veteran was provided a VA examinations and medical opinions in May 2010, in January 2013, in September 2015, and in August 2016.  These examiners consistently opined that the Veteran's conditions were due to factors other than endometriosis; such as: age, diet, and lifestyle.  The Board finds these examinations to be persuasive and affords them great weight, because they are based on sufficient facts and data applied to reliable principles and methods.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board also notes that the Veteran submitted medical literature indicating that physicians often wrongly associate symptoms stemming from endometriosis with psychological issues.  The examiners of record, however, have not dismissed the Veteran's symptoms as psychological.  Rather the examiners conceded the existence of the symptoms and simply found alternative reasons for their presence.  Therefore, the Board does not afford the medical literature much weight.  Therefore, the weight of the evidence indicates that the Veteran's bowel and bladder disorders are not proximately due to or aggravated by her previously service-connected oophorectomy to include endometriosis.

Here, the weight of the probative evidence of record simply fails to demonstrate a medical link between the Veterans's claimed disorders and a period of active service, of which there is also no record of a diagnosis within one year of separation, and there is no medical opinion of record linking any disorder to any service-connected disability.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to service connection for a bladder disorder and a bowel disorder is denied.
 

ORDER

Service connection for a bladder disorder is denied.

Service connection for a bowel disorder is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


